PTOL-303 Continuation Sheet 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-6, 19, 48, 55, 58, 66, 68, and 147-167 are pending. Claim 55 remains withdrawn. Claims 2-4, 7-18, 20-47, 49-54, 56-57, 59-65, 67, 69-141, 143-145 are canceled. Claims 1, 5-6, 19, 48,  58, 68, and 147-167 are currently under examination and the subject matter of the present Office Action.

Action Summary
Claims 1, 5-6, 19, 48,  58, 68, and 147-167 rejected under 35 U.S.C. 103 as being un-patentable over Brighty et al. (US2008/0125408 A1) in view of Probenecid, Tulane University, Medical Pharmacology, Tmedweb, 2016, Urinary Problems, Military Obstetrics & Gynecology, 2009, 2014, and Stocker et al., 2011; J Rheumatol 2011;38:904–10 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 19, 48,  58, 68, and 147-167 remain rejected under 35 U.S.C. 103 as being un-patentable over Brighty et al. (US2008/0125408 A1) in view of Probenecid, Tulane University, Medical Pharmacology, Tmedweb, 2016, Urinary Problems, Military Obstetrics & Gynecology, 2009, 2014, and Stocker et al., 2011; J Rheumatol 2011;38:904–10;.
Brighty et al. teaches a method of treating a bacterial infection with administration of an oral composition comprising the elected Compound (III-2b) and probenecid (claims 8 and 11 and [0125]).  The instantly elected compound is effective against the E. Coli pathogen at either a fed or fasted state (Table 1). Brighty et al. teaches the daily dose of the sulopenem prodrug for adults may be about 500 mg and a regimen for adults may be about 500 mg to about 1500 mg. administered twice a day in about 12 hour intervals (page 3, lines 31)., see page 3, lines 30-34.   Oral dosage form is a tablet or is administered intravenously and alternatively subsequently administered orally (page 4, line 20 and Table 3). The daily amount encompasses once a daily. Brighty et al. further teaches a daily dosage can usually be administered from 1 to 4 times daily normally in equally disease, see page 4 ,lines 1-3.
Stamm teaches that urinary tract infections are generally caused by E.Coli bacterial infection (page 1055, left column, first paragraph).
As such, a urinary tract infection (encompassing both complicated and uncomplicated) is a bacterial infection caused by E. Coli.
Brighty et al. are silent on the administration “over a period of time being longer than about 24 hours”. In addition, Brighty et al. does not teach daily dosage of probenecid in the range from about 400 mg to about 600 mg or from about 800 mg to about 1.2 g.
Probenecid teaches Probenecid interferes with the renal secretion of penicillin, other beta-lactam antibiotics, and methotrexate, thereby decreasing their renal clearance, increasing their half-life, and elevating their plasma concentrations (if dosage adjustments are not made) see last page.
Urination problems teach alternate regiment for treating UTI include 1 g probenecid orally, see Recommended Regimens (CDC 2002) Section.
Stocker et al. teaches co-administration of allopurinol with probenecid at doses of 250 mg/day, 500 mg/day, 1000 mg/day had a significantly greater hypouricemic effect than allopurinol along, see Abstract. The mg/day reads on once daily.
prima facie obvious to use the Compound (III-2b) from about 400 mg to about 600 mg or from about 800 mg to about 1.2 g and probenecid ranging from about 400 gm to about 500 mg  and about 800 mg to about 1000 mg (1 g) daily to give Applicant’s claimed invention. One would have been motivated by the teachings of  Urination problems and Stocker et al. to produce a regimen for treating effectively urinary tract infection with success.
One of ordinary skill in the art would have found it prima facie obvious as well before the effective filing date to vary the schedule of administration.  The variation of the schedule of administration is a matter well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the compounds employed.  Thus, the schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would have been inconsistent with that which is presently claimed.
Applicant’s argument  and Response to Applicant’s argument
Applicant argues a skilled artisan would appreciate that the instantly claimed method readily specifies various parameters of the administration toward the exemplified method showing the unexpected results, such that the enhancement of AUC could be reasonably In response, the Examiner finds Applicant’s argument not persuasive. The Examiner contends that the asserted unexpected AUC values are not in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., AUC values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, inherent properties cannot be expected. Inherent properties have to be flown from the express teachings of the claim. As cited by Jenifer Le et al. cited solely to rebut Applicant’s argument that AUC is an inherent property of the claimed method which consists of treatment of UTI by the simultaneously administration one or more times daily by oral administration over a period of time being longer than about 24 hours of a β-lactam compound or the pharmaceutically acceptable salt thereof at a daily dosage ranging from about 400 mg to about 600 mg, or from about 800 mg to about 1.2 g and probenecid or the pharmaceutically acceptable salt thereof at a daily dosage ranging from about 400 mg to about 600 mg, or from about 800 mg to about 1.2 g, If Applicant is in the contention that AUC is an inherent properties of the claimed method, then, the AUC properties asserted by Applicant would be expected from the combined teachings prior art references. The Examiner contends that Bioavailability is usually assessed by determining the area under the plasma concentration–time curve (AUC-see figure Representative plasma concentration–time relationship after a single ora...). The most reliable measure of a drug’s 
500 mg beta-lactam compound III-Ib as powder and 500 mg monolayer tablet of probenecid. Claims 1 recites, inter alia, a beta-9254713862Application No.: 16/372,075 Docket No.: ITER-003/02US 326045-2014lactam compound of formula (I), which is a genus that is readily aligned to the Compound III-Ib. A skill person would reasonably expect that compounds falling with in such a specified genus could potentially achieve the unexpected results as demonstrated with Compound III-Ib, which is a representative species of the genus. Further, the exemplary dosages of 500 mg for the beta- lactam compound and probenecid fall within the instantly claimed ranges, and a skilled person would reasonably expect that the unexpected results could be achieved through the reasonable ranges recited in the claim, since the claimed ranges are readily aligned to the exemplary dosages with respect to the general ratio between the beta-lactam compound and the probenecid as being administered (e.g., about 1:1). In response, the Examiner finds Applicant’s argument not persuasive. The Examiner does not dispute the fact that the unexpected AUC values that relates to the simultaneous administration of 500 mg beta-lactam compound III-Ib as powder and 500 mg monolayer tablet of probenecid falls within the scope of the claim. However, the Examiner remains assertive that said unexpected AUC results are not commensurate in scope with the claimed invention for the same reason described in the previous Non-Final Rejection. Specifically, the AUC values relate to simultaneous oral administration of 500 mg beta-lactam compound III-Ib as powder and 500 mg monolayer tablet of probenecid as depicted in Fig. 7A. However, it is not clear what the powder and the monolayer tablet formulations are. One can assume that the powder formulation and the monolayer tablet formulation include some form of excipients. If this were true, one can 500 mg beta-lactam compound III-Ib as powder and 500 mg monolayer tablet of probenecid as depicted in Fig. 7A with a certain amount/type of excipients to reasonably be expected to have similar AUC values with different amount/type of excipients. Lastly, Brighty et al. teaches 500 mg of sulopenem prodrug can be used in combination with probenecid simultaneously over a period of time of 24 hours. Additionally, there is a clear indication in the art that Probenecid can be used at doses of 250 mg/day, 500 


CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/             Primary Examiner, Art Unit 1628